 464300 NLRB No. 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1See Richardson Security Co., 297 NLRB 738 (1990).2Travelodge San Francisco Civic Center, 242 NLRB 287 (1979).Jay-Lor Drains & Piping Maintenance, Inc. andDistrict Council No. 12 of the United Associa-
tion Journeymen and Apprentices of the
Plumbing and Pipe Fitting Industry of the
United States and Canada, AFL±CIO, on be-
half of Locals 86, 209, 299. Case 2±CA±23697September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTUpon a charge filed by the Union June 22, 1989, theGeneral Counsel of the National Labor Relations
Board issued a complaint (subsequently amended)
against Jay-Lor Drains & Piping Maintenance, Inc., the
Respondent, alleging that it has violated Section
8(a)(5) and (1) of the National Labor Relations Act.
Although properly served copies of the charge, com-
plaint, and order amending complaint, the Respondent
has failed to file an adequate answer.On May 7, 1990, the General Counsel filed a Mo-tion for Summary Judgment. On May 10, 1990, the
Board issued an order transferring the proceeding to
the Board and a notice to Show Cause why the motion
should not be granted. The Respondent filed no re-
sponse. The allegations in the motion are therefore un-
disputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall be
deemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answeris filed within 14 days of service, ``all of the allega-
tions in the Complaint shall be deemed to be admitted
to be true and shall be so found by the Board.'' Sec-
tion 102.20 also states that an answer should specifi-
cally admit, deny, or explain each of the facts alleged
in the complaint unless the respondent is without
knowledge, in which case it shall so state.The Respondent did not initially file an answer tothe complaint as required by Section 102.20 of the
Board's Rules and Regulations. According to the un-
disputed allegations in, and the attachments to, the Mo-
tion for Summary Judgment, by letters dated January
2 and March 28, 1990, counsel for the General Coun-
sel notified the Respondent of its obligation to file an
answer, extended the deadline for filing, and stated that
a Motion for Summary Judgment would be filed if no
answer was received.On April 4, 1990, the Respondent mailed a letterpurporting to be an answer admitting that it had not
made certain union fund payments, as alleged in the
complaint, but denied that it had ``refused'' to do so.
The Respondent stated that it was ``making payments
as fast as possible.'' The Respondent also asserted that
``[t]he District Council is satisfied and the attorney for
the Fund is supposed to acknowledge this with your
department.''On April 20, 1990, counsel for the General Counselnotified the Respondent that a sufficient answer had
not been received and that failing the immediate filing
of an adequate answer, a Motion for Summary Judg-
ment would be filed.The Respondent submitted no further document tothe Regional Office and has submitted no response to
the Motion for Summary Judgment. In such cir-
cumstances, we agree that summary judgment is war-
ranted. The Respondent's letter does not constitute a
proper answer under the Board's rules because it does
not specifically admit, deny, or explain each of the al-
legations in the complaint.1Further, we note there isno indication that the Charging Party was served with
a copy of the April 4, 1990 letter to the Regional Of-
fice.2Accordingly, in view of the Respondent's failure tofile a proper answer and in the absence of good cause
being shown for the failure to do so, we grant the Mo-
tion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a New York corporation, is en-gaged in business as a plumbing contractor, providing
services directly to residential as well as commercial
customers, at its facility in Yonkers, New York, where
it annually purchases and receives products, goods, and
materials valued in excess of $50,000 from other enter-
prises, including Kent Supply and Consolidated Plumb-
ing Supply, located within the State of New York,
each of which other enterprises receives said products,
goods, and materials directly from points outside the
State of New York. We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for collective-bargaining pur- 465JAY-LOR DRAINS MAINTENANCE3Because the provisions of employee benefit fund agreements are variableand complex, the Board does not provide at the adjudicatory stage of a pro-
ceeding for the addition of interest at a fixed rate on unlawfully withheld pay-
ments. We leave to the compliance stage the question of whether the Respond-
ent must pay any additional amounts into the benefit fund in order to satisfy
our ``make-whole'' remedy. These additional amounts may be determined, de-
pending on the circumstances of each case, by reference to provisions in the
documents governing the funds at issue and, where there are no governing pro-
visions, to evidence of any loss directly attributable to the unlawful with-
holding action, which might include the loss of return on investment of the
portion of funds withheld, additional administrative costs, etc., but not collat-
eral losses. Merryweather Optical Co., 240 NLRB 1213 (1979).4252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981).5283 NLRB 1173 (1987).poses within the meaning of Section 9(b) of the Act:``All journeymen plumbers and apprentices.''At all material times the Union has been the des-ignated exclusive collective-bargaining representative
in the unit and has been recognized as such by the Re-
spondent. Such recognition has been embodied in suc-
cessive collective-bargaining agreements, the two most
recent of which are effective from July 1, 1986, to
June 30, 1989, and from July 1, 1989, to June 30,
1992. By virtue of Section 8(f) of the Act, the Union
is the exclusive representative of the employees in the
bargaining unit for the purposes of collective bar-
gaining concerning rates of pay, wages, hours of em-
ployment, and other terms and conditions of employ-
ment.The most recent collective-bargaining agreements re-quire the Respondent to make monetary contributions
to the Welfare Fund, Pension Fund, Education Fund,
Vacation and Holiday Fund, Annuity Fund, and to
Locals 86, 209, and 299 for administrative costs. These
terms of the collective-bargaining agreements are man-
datory subjects of bargaining. Since March 1, 1989,
the Respondent has failed and refused to make the
contractually required monetary payments to these
funds and Locals, without having afforded the Union
an opportunity to bargain about such acts and conduct
and the effects of such acts and conduct. By these acts
and conduct, the Respondent has engaged in, and is
engaging in, unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and (1) and Sec-
tion 2(6) and (7) of the Act.CONCLUSIONOF
LAWBy failing and refusing to make contractually re-quired monetary payments to the Welfare Fund, Pen-
sion Fund, Education Fund, Vacation and Holiday
Fund, Annuity Fund, and to Locals 86, 209, and 299
for administrative costs, without having afforded the
Union an opportunity to bargain about such acts and
conduct and the effects of such acts and conduct, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.We shall order the Respondent to make whole itsunit employees by abiding by the Union fund and ad-
ministrative cost provisions of the collective-bargaining
agreements and making all contributions that have not
been paid and that would have been paid absent theRespondent's unlawful discontinuance of the pay-ments,3and by reimbursing unit employees for any ex-penses ensuing from the Respondent's failure to make
such required payments as set forth in Kraft Plumbing& Heating,4with interest as prescribed in New Hori-zons for the Retarded.5ORDERThe National Labor Relations Board orders that theRespondent, Jay-Lor Drains & Piping Maintenance,
Inc., Yonkers, New York, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with District Council No. 12of the United Association Journeymen and Apprentices
of the Plumbing Industry of the United States and Can-
ada, AFL±CIO, on behalf of Plumbers Locals 86, 209,
299 by failing and refusing to make contractually re-
quired monetary payments to the Welfare Fund, Pen-
sion Fund, Education Fund, Vacation and Holiday
Fund, Annuity Fund, and to Locals 86, 209, and 299
for administrative costs, without having afforded the
Union an opportunity to bargain about such acts and
conduct and the effects of such acts and conduct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole its unit employees by abiding by theUnion fund and administrative cost provisions of the
collective-bargaining agreements and making all con-
tributions that have not been paid and that would have
been paid absent the Respondent's unlawful dis-
continuance of the payments, and by reimbursing unit
employees for any expenses ensuing from the Re-
spondent's failure to make such required payments, in
the manner set forth in the remedy section of this deci-
sion.(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order. 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''(c) Post at its facility in Yonkers, New York, copiesof the attached notice marked ``Appendix.''6Copies ofthe notice, on forms provided by the Regional Director
for Region 2, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with District Coun-cil No. 12 of the United Association Journeymen and
Apprentices of the Plumbing Industry of the United
States and Canada, AFL±CIO, on behalf of Plumbers
Locals 86, 209, 299 by failing and refusing to make
contractually required monetary payments to the Wel-
fare Fund, Pension Fund, Education Fund, Vacation
and Holiday Fund, Annuity Fund, and to Locals 86,
209, and 299 for administrative costs, without having
afforded the Union an opportunity to bargain about
such acts and conduct and the effects of such acts and
conduct.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make whole our unit employees by abid-ing by the Union fund and administrative cost provi-
sions of the collective-bargaining agreements and mak-
ing all contributions that have not been paid and that
would have been paid absent our unlawful discontinu-
ance of the payments, and by reimbursing unit employ-
ees for any expenses ensuing from our failure to make
such required payments.JAY-LORDRAINS& PIPINGMAINTE-NANCE, INC.